MAINE	SUPREME	JUDICIAL	COURT	                                      Reporter	of	Decisions	
Decision:	    2019	ME	52	
Docket:	      Han-18-366	
Submitted	
  On	Briefs:	 February	20,	2019	
Decided:	     April	9,	2019	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM	and	HUMPHREY,	JJ.	
	
	
                                     IN	RE	CHILD	OF	MEGAN	D.	
	
	
PER	CURIAM	

         [¶1]		Megan	D.	appeals	from	a	judgment	of	the	District	Court	(Ellsworth,	

Roberts,	J.)	terminating	her	 parental	rights	to	her	child	pursuant	to	22	M.R.S.	

§	4055(1)(B)(2)(a),	(b)(i)-(ii)	(2018).1		We	affirm	the	judgment.	

                                            I.		BACKGROUND	

	        [¶2]	 	 The	 Department	 of	 Health	 and	 Human	 Services	 filed	 a	 child	

protection	petition	on	September	23,	2016,	see	22	M.R.S.	§	4032	(2018),	 and	

the	 court	 (Mallonee,	 J.)	 issued	 a	 preliminary	 protection	 order	 the	 same	 day,	

placing	the	child	in	foster	care,	see	22	M.R.S.	§§	4034,	4036	(2018).		The	mother	

waived	her	right	to	a	summary	preliminary	hearing,	see	22	M.R.S.	§	4034(4),	

and	on	February	28,	2017,	the	court	(Roberts,	J.)	entered	a	jeopardy	order	by	

agreement,	see	22	M.R.S.	§	4035	 (2018).		The	 Department	filed	 a	petition	for	


    1	 	 The	 child’s	 father	 did	 not	 appear	at	 the	 termination	 hearing	 and	 has	 not	appealed	 from	 the	

court’s	order	terminating	his	parental	rights.			
2	

termination	of	the	mother’s	parental	rights	on	February	1,	2018.		See	22	M.R.S.	

§	4052	(2018).		On	July	24,	2018,	the	court	held	a	hearing	on	the	Department’s	

petition	for	termination	of	the	mother’s	parental	rights.		See	22	M.R.S.	§	4054	

(2018).	

      [¶3]		On	August	20,	2018,	the	court	granted	the	Department’s	petition	to	

terminate	 the	 mother’s	 parental	 rights.	 	 See	 22	 M.R.S.	 §	4055(1)(B)(2)(a),	

(b)(i)-(ii).	 	 Based	 on	 the	 testimony	 presented	 at	 the	 hearing	 and	 other	

competent	 evidence	 in	 the	 record,	 the	 court	 found,	 by	 clear	 and	 convincing	

evidence,	 that	 the	 mother	 is	 unwilling	 or	 unable	 to	 protect	 the	 child	 from	

jeopardy	 or	 take	 responsibility	 for	 the	 child	 within	 a	 time	 that	 is	 reasonably	

calculated	to	meet	the	child’s	needs,	and	that	termination	of	her	parental	rights	

is	in	the	best	interest	of	the	child.		See	id.	

      [¶4]		The	court	based	its	decision	on	the	following	factual	findings,	which	

are	supported	by	competent	evidence	in	the	record.	

                   [The	mother]	gave	birth	to	[the	child]	on	September	1,	
             2016.		[She]	used	heroin	 during	her	pregnancy	resulting	in	
             [the	child]	being	born	drug	affected.		[The	mother]	was	given	
             the	 opportunity	 to	 enter	 a	 residential	 treatment	 program	
             following	[the	child’s]	birth.		Unfortunately,	she	soon	left	the	
             program	 and	 [the	 child]	 was	 taken	 into	 foster	 care	 on	
             September	 23,	 2016.	 	 [The	 child]	 has	 not	 been	 in	 [the	
             mother’s]	care	since	that	date.			
             	
                   .	.	.	.			
                                                                                       3	

            	
                   .	 .	 .	 [The	 mother]	 has	 not	 been	 in	 contact	 with	 the	
            [D]epartment	consistently;	she	has	not	been	calling	in	to	see	
            if	 she	 needs	 to	 drug	 test,	 and	 she	 does	 not	 have	 safe	 or	
            permanent	housing.			
            	
                   [The	mother]	participated	in	therapy	.	.	.	from	February	
            of	2017	until	December	18,	2017.		She	was	diagnosed	with	
            [o]piate	 dependency	 in	 early	 remission.	 	 [She]	 was	 just	
            beginning	to	address	her	trauma	history	when	the	services	
            stopped	 due	 to	 [the	 service	 provider]	 mistakenly	 believing	
            that	the	Department’s	authorization	had	ceased.	.	.	.			
            	
                   .	 .	 .	 [The	 mother]	 has	 made	 substantial	 connections	
            within	 the	 recovery	 community	 to	 support	 her	 efforts.		
            [Several	of	those	connections]	are	working	with	[the	mother]	
            to	 assist	 her	 in	 finding	 employment	 and	 preparing	 for	
            transition	to	her	own	housing.		While	her	prospects	are	good	
            at	this	point	she	remains	four	to	six	months	away	from	being	
            in	a	position	to	care	for	[the	child].			
            	
            	      [The	mother]	clearly	loves	her	son	very	much.		She	is	
            currently	 working	 very	 hard	 to	 alleviate	 the	 Department’s	
            jeopardy	concerns.		Unfortunately,	she	 has	run	out	of	time.		
            [The	child]	has	been	in	foster	care	for	22	of	the	23	months	of	
            his	life.		 [The	 mother]	may	be	in	a	position	to	care	for	[the	
            child]	in	a	few	more	months.		She	is	not	in	a	position	at	this	
            time	 to	 protect	 [the	 child]	 from	 jeopardy.	 	 She	 is	 not	 in	 a	
            position	 at	 this	 time	 to	 take	 responsibility	 for	 [the	 child].		
            [The	child]	needs	permanency	now.			
	
	     [¶5]		The	mother	timely	appealed	from	the	court’s	judgment	terminating	

her	parental	rights.		See	22	M.R.S.	§	4006	(2018);	M.R.	App.	P.	2B(c)(1).			
4	

                                          II.		DISCUSSION	

	       [¶6]		The	mother	contends	that	the	evidence	is	insufficient	to	support	the	

court’s	determination	of	parental	unfitness	and	that	termination	of	her	parental	

rights	 is	 in	 the	 best	 interest	 of	 the	 child.	 	 See	 22	 M.R.S.	 §	 4055(1)(B)(2)(a),	

(b)(i)-(ii).2		We	review	the	court’s	factual	findings	for	clear	error	and	review	the	

court’s	 ultimate	 conclusion	 that	 termination	 of	 parental	 rights	 is	 in	 the	 best	

interest	of	the	child	for	an	abuse	of	discretion.		In	re	Child	of	Portia	L.,	2018	ME	

51,	¶	2,	183	A.3d	747.		“Where	the	court	finds	multiple	bases	for	unfitness,	we	

will	 affirm	 if	 any	 one	 of	 the	 alternative	 bases	 is	 supported	 by	 clear	 and	

convincing	evidence.”		In	re	Children	of	Corey	W.,	2019	ME	4,	¶	19,	199	A.3d	683	

(quotation	marks	omitted).			

	       [¶7]		“In	reviewing	a	decision	to	terminate	parental	rights,	a	decision	that	

is	 highly	 factual,	 we	 recognize	 the	 unique	 opportunity	 of	 the	 trial	 courts	 to	

assess	the	evidence	.	.	.	.”		In	re	Michaela	C.,	2002	ME	159,	¶	22,	809	A.2d	1245	

(quotation	 marks	 omitted);	 see	 also	 Gordon	 v.	 Cheskin,	 2013	 ME	 113,	 ¶	 12,	

82	A.3d	 1221	 (“We	 defer	 to	 the	 trial	 court’s	 determination	 of	 witnesses’	



    2		Additionally,	the	mother	asserts	that	she	was	denied	due	process	when	the	Department	failed	

to	adequately	provide	reunification	efforts	and	rehabilitative	services.		However,	the	mother	failed	
to	raise	this	constitutional	challenge	with	the	trial	court	and	therefore	we	do	not	reach	this	argument.		
See	In	re	Child	of	James	R.,	2018	ME	50,	¶	16,	182	A.3d	1252;	see	also	In	re	Doris	G.,	2006	ME	142,	¶	17,	
912	A.2d	572.	
                                                                                             5	

credibility	 and	 its	 resolution	 of	 conflicts	 in	 testimony.”).	 	 Because	 of	 the	 trial	

court’s	 unique	 vantage	 point,	 “we	 afford	 substantial	 deference	 to	 the	 trial	

court’s	determination.”		In	re	Thomas	H.,	2005	ME	123,	¶	17,	889	A.2d	297.	

	      [¶8]		Contrary	to	the	mother’s	contentions,	there	is	competent	evidence	

in	the	record	that	supports	the	court’s	findings	of	parental	unfitness	pursuant	

to	22	M.R.S.	§	4055(1)(B)(2)(b)(i)-(ii)	and	the	court’s	ultimate	conclusion	that	

termination	of	her	parental	rights	is	in	the	best	interest	of	the	child	pursuant	to	

22	 M.R.S.	 §	 4055(1)(B)(2)(a).	 	 As	 the	 court	 noted,	 the	 mother	 has	 made	

significant	 strides	 in	 her	 recovery	 efforts	 and	 attempts	 to	 alleviate	 jeopardy.		

However,	 the	 child	 has	 been	 in	 the	 Department’s	 custody	 for	 twenty-two	

months	out	of	the	child’s	almost	two-year	life,	and	there	is	competent	evidence	

in	the	record	to	support	the	court’s	finding	that	the	mother	is	unable	to	take	

responsibility	for	the	child	within	a	time	that	is	reasonably	calculated	to	meet	

the	 child’s	 needs.	 	 See	 22	 M.R.S.	 §	 4055(1)(B)(2)(b)(ii).	 	 Moreover,	 there	 is	

ample	evidence	in	the	record	to	support	the	court’s	finding	that	termination	of	

the	mother’s	parental	rights	is	in	the	best	interest	of	the	child.		See	In	re	Child	of	

Portia	L.,	2018	ME	51,	¶	4,	183	A.3d	747.			

	      The	entry	is:	

                     Judgment	affirmed.	
6	

	
	     	      	      	     	    	
	
Christopher	J.	Whalley,	Esq.,	Ellsworth,	for	appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Ellsworth	District	Court	docket	number	PC-2016-25	
FOR	CLERK	REFERENCE	ONLY